Citation Nr: 1610435	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-34 01A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.   Entitlement to service connection for a skin disability, to include as due to in-service herbicide exposure.   

2.   Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.   Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and from September 1965 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2011 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder and assigned an evaluation of 50 percent effective from January 2009.  The Veteran appealed the initial rating assigned.  In the December 2013 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service-connection for a skin disability.

The Veteran's Notice of Disagreement (NOD) with the October 2011 decision was received at the RO in August 2012.  The RO issued a Statement of the Case (SOC) in December 2013.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in January 2014.  The RO issued a Supplemental Statement of the Case (SSOC) in November 2014.  

In a correspondence dated December 2012, the Veteran stated he would like to pursue a claim for "jungle rot," to include as due to in-service Agent Orange exposure.  After the RO issued the December 2013 rating decision, the Veteran subsequently withdrew his specific claim for "jungle rot," but he has continued to pursue his general claim of entitlement to service connection for a skin disability.  In September 2015, the Board concluded that new and material evidence had been submitted since March 2010 and reopened and remanded the Veteran's claim for a skin disability, to include as due to herbicide exposure.  

The Veteran seeks an increased rating for his PTSD, and he claims that this disability, in conjunction with his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, his TDIU claim is a part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   The Veteran served in the Republic of Vietnam during the Vietnam era.

2.   The evidence establishes that the Veteran's skin condition did not manifest in service or for many years thereafter, and it has not been shown to be related to active duty, to include claimed exposure to dioxin based herbicides in service.

3.   Since the effective date of service connection, the Veteran's service connected PTSD is not shown to be productive of symptomatology that more nearly approximates a picture of occupational and social impairment with deficiencies in most areas. 

4.  The probative evidence of record does not show that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD at any time during the period covered by this claim.  


CONCLUSIONS OF LAW

1.   A skin condition was not incurred in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.   The criteria for an evaluation in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU are not met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in February 2009 and January 2010 letters that were provided before the March 2010 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  A letter provided in April 2012 provided the Veteran with notification of the information and evidence needed to substantiate his claim for an increased PTSD rating.  These letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran was afforded multiple VA examinations, including one in August 2014 for the Veteran's claim of increased initial rating for PTSD and another in November 2015 for the Veteran's claim of a skin disability.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a December 2015 statement, the Veteran challenged the conclusions of the November 2015 VA examiner.  In essence, the Veteran contended that the VA examiner is not competent to provide an opinion regarding the skin condition disability because she does not specialize in dermatology and because she did not adequately support her opinions. 

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged). 

When the adequacy of the examination is challenged, however, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion." Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010). 

While the Veteran has challenged the adequacy of the November 2015 VA examination, in that the VA examiner who performed the examination was not qualified to examine his skin disability, and as such, the VA examination results were not reflective of his current disability picture.  However, the Veteran has failed to provide a specific argument or evidence as to how the lack of a dermatology specialty deems the VA examiner, a licensed physician, incompetent to offer an opinion regarding the severity of the Veteran's skin disability.  Without a specific argument challenging the professional competence of the VA examiner, the Board finds that the VA examiner is qualified to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1) . See Cox, 20 Vet. App. at 569.  

The Veteran also argued that the November 2015 VA examiner failed to support her opinions.  As noted above, the VA examiner was qualified through her education to offer competent medical evidence and opinions.  The examiner explained that medical documentation/literature did not support a link between Agent Orange exposure and later development of eczema.  The examiner cited to a medical treatise  noting that chloracne is the only skin condition with adequate evidence for association to Agent Orange and that chloracne was entirely unrelated to any of the Veteran's skin conditions.  Moreover, the Veteran has not provided any competent evidence which contradicts the examiner's findings. 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


II.   Service Connection

The Veteran seeks service connection for a skin disability, to include as due to in-service herbicide exposure.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and skin disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Moreover, the presumption of service connection is not applicable to periods of active duty for training and inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

The Veteran asserts that his skin disability is related to in-service herbicide exposure in Vietnam.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's personnel file indicates that he served in Vietnam from September 1966 to August 1967. Request for Information, March 2009.  Thus, the Veteran is presumed to have been exposed to herbicides in service.

Because the Veteran is presumed to have been exposed to herbicides in service, service connection may be presumed for one of the listed diseases that has been found to be associated with such exposure under 38 C.F.R. § 3.309(e), even if there is no record of such disease during service, provided there is no affirmative evidence to the contrary.  38 C.F.R. § § 3.307(a)(6); 3.307(d); 3.309(e).  Chloracne is one such disease, but the Veteran has not been diagnosed with chloracne.

The Veteran has been diagnosed with eczema, tinea pedis, and actinic keratosis.  They are not among the listed diseases in 38 C.F.R. § 3.309(e); however, a claimant is not precluded from establishing service connection on a direct basis, regardless of the fact that his eczema, tinea pedis, and actinic keratosis are not among the diseases which has been determined to be related to herbicide exposure.  Importantly, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The service treatment records (STRs) are negative for complaints of a skin disability.  The Veteran's separation exam notes a history venereal disease, a chipped bone in the Veteran's right rib prior to service, and no other significant history.  The VA examiner also noted the presence of a five inch scar, but the rest of the Veteran's STRs are negative for skin conditions.  For instance, notes from November 1963 indicate the Veteran was worried about venereal disease and notes from June 1964 indicate that the Veteran injured his ankle.  There are no references to a skin condition during the Veteran's service or within a year after his separation from service.  

The treatment records and the medical examinations do indicate that the Veteran has a current skin disability.  In August 2005, the Veteran's doctors noted that his scalp lesion was gone and his feet were doing better on Lamisil.  The records show that the Veteran continues to be prescribed medication for his skin conditions.  However, the treatment notes also suggest that this skin condition has not been present since the Veteran's active service.  During a visit to his doctors in July 2008, the Veteran reported that he had a rash on both feet, that the rash had been present for the past 15 years, and that he did not take the medication he was prescribed for this condition.  In April 2013 and July 2014, the Veteran followed up with his doctors for treatment of eczema and verruca.  The Veteran reported that he had started treatment at the VA for his skin condition in 2008 and that his skin issues had begun five years prior.  

The Veteran was registered with Department of Veterans Affairs Agent Orange Registry in April 2009.  Pursuant to this registration, the Veteran was examined and he was found to have chronic pruritic dermatitis in his right leg and left foot, among other conditions.

The VA again sent the Veteran to be examined in November 2015 for a skin condition.  The November 2015 VA examiner diagnosed the Veteran with eczema, tinea pedis, benign nevi, and actinic keratosis.  This VA examiner thoroughly reviewed the Veteran's treatment records, which described his skin conditions as tinea pedis, rash and other nonspecific skin eruption, chronic pruritic dermatitis, eczematous patches on the lower legs, keratosis of the scalp, eczema with postinflammatory lichenification, ichthyosis, and xerosis.  The November 2015 examiner placed the onset of the Veteran's conditions around 1994.  This VA examiner concluded that the Veteran's skin conditions were less likely as not related to service or to Agent Orange exposure.  To support this conclusion, the VA examiner noted that the medical literature does not support a link between Agent Orange and later developing eczema, that the only skin condition with adequate evidence of association to Agent Orange is chloracne, and that the Veteran's current skin conditions are entirely unrelated to chloracne.  

The November 2015 VA examiner added a helpful clarification.  As noted above, the Veteran's skin conditions have been identified by many different names.  But the VA examiner noted that "ichthyosis," "xerosis," and "lichenification," are all terms used to describe the Veteran's eczema, they do represent separate diagnoses.  The VA examiner also pointed out that the Veteran's chronic pruritic dermatitis or "rash and other nonspecific skin eruption," were later clarified to be eczema.  

Finally, the VA examiner opined that the Veteran's diagnosed keratosis and benign nevi are life events related to the aging process and no medical evidence exists linking these conditions to Agent Orange exposure. 

The Veteran submitted many statements regarding his service connection claim for a skin disability.  For instance, in August 2014, the Veteran submitted a VA Form 9 indicating his intent to appeal the RO's decision and included a statement.  The Veteran argued that his chronic pruritic ichthyoses should be presumptively service connected.  In a statement the Veteran submitted in December 2015, he disagreed strongly with the opinions of the November 2015 VA examiner.  He took issue with the VA examiner's statement that his chronic pruritic dermatitis was later clarified to be eczema and that the Veteran's keratosis was a life event related to aging.  The Veteran argued that there was no support in the medical record for these conclusions.  

There is also not sufficient evidence to apply presumptive service connection due to herbicide exposure to the Veteran's claim.  As the November 2015 VA examiner noted, there is no medical evidence of a connection between the Veteran's skin conditions and exposure to Agent Orange.  The treatment records do not reflect a diagnosis of a skin condition listed in 38 C.F.R. § 3.309(e) that is afforded presumptive service connection due exposure to herbicides.  

Likewise, the record does not reflect complaints of a skin disability in service or within a year of separation and the Veteran has not offered credible evidence of a continuity of symptoms since service.  The VA examiner opined that there is no medical evidence linking any of the Veteran's skin conditions to exposure to Agent Orange and none of the Veteran's diagnoses is entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  

Further, there is not sufficient evidence to support a finding of direct service connection.  As discussed, the STRs do not provide evidence of a skin disability and there is no evidence of treatment for a skin disability within one year of separation from service.  The Veteran himself told his providers that his skin condition started around 1994 or later.  


Thus, the preponderance of the evidence weighs against the Veteran's skin disability claim.  There is no evidence of a skin disability in service or for many years thereafter.  The Veteran has not been diagnosed with a skin condition that is afforded the presumption of service connection due to herbicide exposure.  The VA examiner confirmed that the Veteran's current skin conditions are not medically related to exposure to Agent Orange.  For these reasons, the preponderance of the evidence is against the claims and service connection for a skin disability is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.   Increased Ratings

The Veteran seeks an initial rating in excess of 50 percent for the service-connected PTSD disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The RO assigned an initial 50 percent rating for the service-connected PTSD  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

Under Diagnostic Code 9411, a 50 percent schedular rating is assigned for, "occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships."  

A 70 percent schedular rating is assigned for, "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships."

A 100 percent schedular rating is assigned for, "total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name."

The Veteran is seeking entitlement to a higher initial rating for PTSD, evaluated as 50 percent disabling as of January 2009. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that an increased rating for the Veteran's PTSD is not warranted.

The Veteran repeatedly reported sleep disturbance due to his PTSD.  In March 2009, the Veteran stated that he struggles with nightmares, night sweats, and anxiety.  In April 2009, the Veteran reaffirmed that he experiences nightmares and violent dreams, which his Wife confirmed in a statement the same month.  But then, in February 2010 the Veteran told his doctor that his nightmares have dissipated by 90 percent due to his recent use of a CPAP machine.  

In July 2009, the Veteran complained of vivid nightmares of Vietnam and reported mood swings, feelings of anger and loneliness, but voiced no thoughts of harm to others or self.  Treatment notes from January 2010 record that the Veteran reported no thoughts of suicide or homicide, although he continued to experience nightmares.  The Veteran's doctor noted that he continued to go to the gym, attends church, and appeared alert and oriented.  This assessment is consistent with treatment records from August 2009, October 2009, November 2009, and December 2009.  The Veteran attended group therapy sessions for his PTSD, which he completed in April 2010.  

The Veteran was evaluated for his PTSD symptoms in September 2010.  At this point the Veteran reported nightmares, auditory hallucinations, and being easily startled, but denied suicidal or homicidal thoughts and appeared alert and oriented.  

VA had the Veteran examined in December 2010 for PTSD. The VA examiner conducted a psychological evaluation and noted that the Veteran's appearance was clean, his speech was unremarkable, his attitude was cooperative, his mood was anxious, his attention was intact, his orientation was intact, his thought process was unremarkable, he experienced no delusions, he understood the outcome of his behavior, and he exhibited insight.  The VA examiner noted that the Veteran did not exhibit inappropriate, ritualistic, or obsessive behavior, he did not have panic attacks, he had good impulse control despite a history of violence, and his memory was intact.  The VA examiner did note that the Veteran did report recurrent, intrusive distressing recollections of events, recurrent, distressing dreams, intense psychological distress at exposure to cues that symbolize the traumatic event, efforts to avoid thought, feelings, or conversations associated with the trauma, markedly diminished interest in significant activities, feeling of detachment or estrangement from others, and sense of foreshortened future. 

The Veteran saw another provider in March 2012 and was diagnosed with Bipolar I disorder, with no mention of PTSD.  The treating provider noted that the Veteran's validity scale responses suggest that he was engaging in negative impression management, careless test-taking, or malingering.  The provider also stated that the Veteran's prognosis was poor because he lacks personal insight.  

The VA sent the Veteran to be examined in April 2012.  In contrast to the March 2012 provider, the April 2012 VA examiner diagnosed the Veteran only with PTSD.  When the VA examiner asked the Veteran to assess his mental health symptoms, the Veteran stated that they were so bad that he should be hospitalized. But the VA examiner noted that this self-assessment was not consistent with the Veteran's assessed clinical presentation.  Further, the Veteran answered appropriately, was oriented, was within normal limits in terms of grooming, eye contact, speech, and thought process, was cooperative, demonstrated no anxiety, demonstrated mild depression, did not behave in a paranoid manner, and did not present in a way suggestive of racing thoughts.  Based on the interview with the Veteran, the April 2012 VA examiner concluded that the Veteran's mental diagnoses had been formally diagnosed, but that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In July 2012, a VA examiner evaluated the Veteran's file.  There is no indication this VA examiner evaluated the Veteran in person.  That examiner concluded that the Veteran has both PTSD and bipolar disorder, but that the Veteran's bipolar disorder is not related to his service or secondary to a service connected disability.  The VA examiner did not differentiate between the symptoms of the Veteran's mental health issues, and instead estimated the Veteran's PTSD alone (without considerations of his non-service-connected bipolar disorder and personality disorder) at a Global Assessment of Functioning (GAF) of 57.  This GAF indicates moderate symptoms or moderate difficulties in social, occupational, or school functioning.  The VA examiner opined that the Veteran has occupational and social impairment deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  However, this opinion conflicts with the examiner's own notes that the Veteran has been married for 38 years and has a positive relationship with his two adult daughters.  Further, this opinion conflicts with the opinion of the VA examiner who saw the Veteran in August 2014 and the more recent treatment notes, which indicate functioning inconsistent with the July 2012 VA examiner's opinion.

Treatment notes from July 2012 reflect that the Veteran was denied entrance into group therapy because his GAF score was too high.  At this encounter, the Veteran was alert and oriented, but reported that he does not adhere to his medication as prescribed.  

Also in July 2012, the Veteran's wife submitted a statement, in which she noted that the Veteran has constant mood swings, anger, sadness, bouts of depression, and is unable to engage in conversation with her.  The Veteran submitted a statement the same month indicating hypervigilance, paranoia, bouts of depression, anxiety attacks, and hallucinations.  In August 2012, the Veteran stated that his PTSD has been steadily getting worse.  In October 2012, the Veteran described the triggers that caused him to lose his temper as well as ongoing hypervigilance.  The Veteran submitted a VA Form 9 in January 2014, in which he stated that his PTSD had gotten worse in the past two and half years and requested a new examination.  

The Veteran participated in a support group and readjustment counseling during 2012, 2013, and 2014.  During these group meetings he was usually alert and oriented without suicidal or homicidal intentions, though he sometimes presented as anxious.  For instance, in August 2012, the Veteran was alert, oriented, and anxious, while he stated his biggest problem with his PTSD was lack of understanding.  During his readjustment counseling, he was observed to have fair insight and judgement, though he was also often anxious.  

The VA scheduled the Veteran for another mental health examination in August 2014.  The August 2014 VA examiner diagnosed the Veteran with PTSD and bipolar disorder.  In addressing the Veteran's bipolar disorder, the VA examiner noted that this disorder is currently stable on medication so the examination report addressed only the symptoms of the Veteran's PTSD.  This examiner opined that the Veteran's mental diagnoses resulted in only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This assessment is consistent with the VA examiner's notes of the Veteran's behavior.  For instance, the Veteran has been married for 40 years, he enjoys babysitting his grandson, he goes to the "Y" five times per week, and attended church.  

The Veteran was screened for admission to a PTSD treatment group in November 2014.  At this appointment, the Veteran displayed appropriate eye contact and grooming, but appeared fidgety and declined to complete a PTSD self-report because he did not want to think about his trauma.  At this encounter, the Veteran reported suicidal and homicidal ideations, though he denied taking action on these thoughts or a plan.  The Veteran reported hypervigilance, though he denied paranoia and the examiner opined that his visual hallucinations were related to his nightmares.  Because the Veteran refused to discuss his trauma, he was denied entrance into the PTSD treatment group.  

In February 2015, the Veteran underwent neuropsychosocial evaluation with a neuropsychologist.  The results of that testing showed that the Veteran's cognitive functioning was intact in all areas addressed, consistent with, or even improving on, scores obtained through testing in 2010.  The examiner concluded that the Veteran does not have a diagnosis of dementia, though his scores do suggest mild cognitive impairment.  

In recent treatment notes, the Veteran has continued to endorse hypervigilance and nightmares, while also exhibiting new symptoms of difficulty with recall.  For instance, in March 2015, the Veteran reported hypervigilance, nightmares, and frustrations.  The treating provider reported that the Veteran was alert and oriented, displayed a euthymic mood, spoke clearly and coherently, and there was no presence of hallucinations, delusions, looseness of associations, or concerns of harm to self or others.  The Veteran also described instances where his wife doubted his ability to interact in a socially appropriate manner.  In an appointment in September 2015, the Veteran reported improvement of symptoms with new medication and denied significant depression.  The Veteran continued to complain of hypervigilance and paranoia in October 2015, while reporting improvement of auditory and visual hallucinations, presenting as alert, oriented, and euthymic, and demonstrating adequate judgement and insight.  

Based on the voluminous statements, records, and examinations, the Board concludes that the Veteran's symptoms are consistent with a 50 percent rating for PTSD.  The treatment notes do record an instance of self-report of suicidal and homicidal thoughts, but the Veteran denied such thoughts in December 2014, April 2015, August 2015, and September 2015.  The Veteran has not displayed obsessional rituals which interfere with routine activities, near continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, or inability to maintain effective relationships.  Instead, the Veteran reported positive relationships with his wife and one of his two daughters, as well as establishing new relationships at the "Y."  The Veteran attends church and enjoys babysitting for his grandson.  

The Veteran reported an encounter at the "Y" where he was surprised by a stranger and almost hit the stranger, but the fact that the Veteran refrained and the lack of evidence of other periods of violence indicates that the Veteran's current condition is not consistent with unprovoked irritability with periods of violence.  Instead, the Veteran's symptoms are more consistent with impaired judgement as listed in the 50 percent rating criteria.  

The Board affords little weight to the July 2012 VA examiner's opinion because it is inconsistent with the Veteran's functioning contained in various treatment and examination reports.  The July 2012 VA examiner opined that the Veteran exhibited occupational and social impairment deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  This report is inconsistent with the VA examiner's own notes that the Veteran experiences positive family relationships and his evaluation of the Veteran's GAF score.  Further, the most recent VA examiner, who saw the Veteran in August 2014, concluded that the Veteran experiences only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This evaluation indicates functioning consistent with a 30 percent rating for the Veteran's PTSD, not a 70 percent rating.  Finally, the July 2012 VA examiner's report is inconsistent with the evidence that the Veteran visits the "Y" up to five times per week, babysits for his grandchild, attends church weekly, and can use a computer.  This level of independence and appropriate functioning is inconsistent the severity of symptoms contemplated by a 70 percent rating.

The record does reflect evidence of ongoing symptoms of the Veteran's PTSD.  The Veteran's symptoms of sleep disturbance and hypervigilance have been considered. However, these symptoms are not shown to be of the severity, frequency, or duration to more nearly reflect the criteria for a 70 percent evaluation. The Veteran goes to the "Y" five times per week.  Thus, his symptoms do not interfere with an ability to function independently, appropriately, and effectively.  To the extent that the Veteran's PTSD symptoms have affected his close relationships, and caused social impairment, the Board finds that the 50 percent evaluation assigned fully contemplates this symptomatology.  There is voluminous evidence of the Veteran's ongoing nightmares and his hypervigilance.  However, the Veteran's overall level of functioning is consistent with the initial 50 percent rating given by the RO.  The Veteran's symptoms do not limit his functioning to the extent that they meet or approximate those required for a 70 percent rating.  

In sum, the Veteran's PTSD symptoms include nightmares and hypervigilance among others.  However, these symptoms do not result in an overall disability picture that more nearly approximates deficiencies in most areas.  Therefore, weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating.  Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected psychiatric disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.



IV.  TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Service connection is currently in effect for PTSD rated as 50 percent disabling.  Thus, the Veteran's combined disability rating has not met the minimum schedular criteria for TDIU for any period on appeal.  See 38 C.F.R. § 4.16(a).  However, the Veteran's claim may be referred to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis if the evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 38 C.F.R. § 4.16(b). 

While the Veteran has reported that he last worked in 2008 and had to quit due to PTSD, as found above, the Veteran's service-connected PTSD has not resulted in more than occupational and social impairment with deficiencies in most areas.  On the contrary, during his most recent examination in 2015, the examiner found that the Veteran's PTSD resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the May 2012 examiner found that the Veteran's PSTD was not severe enough to interfere with either occupational or social functioning.  While he noted that his lack of assertiveness caused him distress in his work situations, during examination in May 2012, he noted that he got along well with others while employed and had no problems in his work setting.  While the Veteran was noted have decreased work productivity during examination in December 2010, the examiner observed that the Veteran had an ability to maintain employment in the past.  

In light of the foregoing, the Board concludes that the record does not show that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Accordingly, referral for extraschedular TDIU is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a skin disability, to include as due to herbicide exposure, is denied.

An initial rating in excess of 50 percent for the Veteran's service-connected PTSD is denied.  

Entitlement to a total rating due to individual unemployabilty resulting from service connected disability is denied.  





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


